           Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 1 of 8




Patrick E. Mahoney, ISB #5242
MAHONEY LAW, PLLC
CAPITOL GATEWAY PLAZA
1211 W. Myrtle Street, Suite 350
Boise, Idaho 83702
Telephone: (208) 345-6364
Facsimile: (208) 342-4657
patrick@patrickmahoneylaw.com

Attorney for the Plaintiffs


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



BRENDA GRIFFITH and TARA BOLF,
                                              Case No.
                     Plaintiffs,

vs.                                           COMPLAINT AND DEMAND FOR
                                              JURY TRIAL
UNITED STATES OF AMERICA; and
DOES I-X,

                     Defendants.


      COME NOW, the above captioned Plaintiffs, by and through their counsel of

record, and for their Complaint against the Defendants captioned above, state and

allege as follows:

                      JURISDICTION, PARTIES, AND VENUE

      1.      This is a case involving medical negligence at the Boise VA Medical

Center resulting in the wrongful death of veteran Charles J. Garcia. Mr. Garcia

was the spouse of Plaintiff Brenda Griffith and the father of Plaintiff Tara Bolf. Mr.


COMPLAINT AND DEMAND FOR JURY TRIAL - 1
           Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 2 of 8




Garcia died on August 19, 2019, from a severe head injury sustained from a

preventable fall, suffered while he was a patient in the Boise VA Medical Center.

      2.      Defendant United States of America is sued under the Federal Tort

Claims Act, 28 U.S.C. §§ 2671, et. seq., as the representative Defendant and real

party in interest for the Boise VA Medical Center of the United States Department

of Veterans Affairs and those employed by it to provide healthcare services at said

facility. This action involves a claim against the United States, for money damages,

for personal injury caused by the negligent and/or wrongful acts or omissions by

employees of the government while acting within the scope of their office or

employment. Under the laws of the State of Idaho, said healthcare providers would

otherwise be liable to the Plaintiffs for the medical negligence alleged herein.

Federal jurisdiction is therefore proper pursuant to 28 U.S.C. §1346(b)(1).     The

location of the conduct alleged is the Boise VA Medical Center in Boise, Idaho,

hence venue is proper here pursuant to 28 U.S.C. 1391 and 28 U.S.C. 1402(b). The

amount in controversy, exclusive of interest and costs, exceeds $75,000.

      3.      Plaintiffs are Brenda Griffith, spouse of the deceased, and Tara Bolf,

biological daughter of the deceased, both residents of Meridian, Ada County, Idaho.

      4.      The individuals employed to provide healthcare services at the Boise

VA Medical Center, whose conduct failed to meet the applicable standards of care as

to the treatment rendered to Charles J. Garcia, include without limitation, the

nurse who was supposed to be attending to the patient, as described below, as well

as those in the VA hospital supervisory chain above said nurse. The nurse most


COMPLAINT AND DEMAND FOR JURY TRIAL - 2
           Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 3 of 8




directly at fault is best identified, on current information in the VA medical records,

as then “resident RN” Jessica M. Fear, RN.

      5.       Plaintiffs timely delivered a tort claim for this case, in writing, to the

appropriate United States Department of Veteran Affairs claims office. The United

States Department of Veteran Affairs, by and through its Office of Chief Counsel,

acknowledged receipt of the claim, in writing, on November 27, 2019. However,

more than six months have since elapsed and the agency has failed to make a final

disposition; therefore Plaintiffs are deemed to have complied with 28 USC §2675(a).

      6.       Plaintiffs are ignorant of the true names and capacities of the

Defendants sued herein as Does I through X, inclusive, and therefore sue those

Defendants by such fictitious names. Plaintiffs are informed and believe, and on

that basis allege, that the Defendants sued herein as Does I through X are in some

manner legally culpable for the injuries and damages suffered by the Plaintiffs.

Plaintiffs will amend this Complaint to allege their true names and capacities when

ascertained.

                       FACTS AND GENERAL ALLEGATIONS

      7.       Plaintiffs hereby incorporate and re-allege herein all previous

paragraphs of this Complaint.

      8.       Charles J. Garcia, age 81, now deceased, was an elderly veteran with

various underlying, chronic health conditions. He was admitted to the Boise VA

Hospital as a patient on August 18, 2019 for symptoms of lethargy, reduction in oral

intake, and confusion. He had recently been hospitalized at St. Luke’s hospital in


COMPLAINT AND DEMAND FOR JURY TRIAL - 3
           Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 4 of 8




Boise for urinary tract infection problems and abdominal pain. His assigned nurse

at the Boise VA Medical Center for the shift in question appears to have been one

Jessica Fear, RN; there may have also been an assigned CNA and other providers.

Mr. Garcia had a recent history of falling.       He had a history of orthostatic

hypotension (low blood pressure upon standing from sitting with dizziness and

fainting). He had an impaired gait and he would hold onto furniture to help him

walk in a room, and would use a cane or walker. Side rails were used in the up

position when Mr. Garcia was in bed.            His mental status was that he

“overestimates/forgets limitations.” He required a partial assist with toileting and

he used a bedside urinal. Mr. Garcia was designated in the official VA medical

records as being a “high risk” for falls and a “High Fall Risk” sign was to be posted

in his room.

      9.       At approximately 1:15 p.m. on August 18, 2019, according to the

medical records, Mr. Garcia needed to use the bathroom for a bowel movement. The

nurse assisted him to the bathroom; he apparently wanted some privacy as he sat

on the toilet. Then, rather than simply wait outside the bathroom door, the RN or

CNA completely exited the patient’s room, leaving him unattended in the bathroom,

telling him to pull the call light rope when ready. At approximately 1:34 p.m. to

1:50 p.m., he was found by nursing staff to have fallen face down outside the

bathroom near his bed, having sustained a severe head injury. Consistent with Mr.

Garcia’s healthcare directive of full code and resuscitation, an emergency Code Blue

was called, he was urgently intubated, and head CT shortly thereafter showed a


COMPLAINT AND DEMAND FOR JURY TRIAL - 4
         Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 5 of 8




large subdural hematoma and intracranial hemorrhage, which ultimately proved

fatal. The specialists at St. Luke’s diagnosed Mr. Garcia as having a non-survivable

injury with brain death and no brainstem reflexes; the providers therefore withdrew

life support with Mr. Garcia passing on August 19, 2019. Mr. Garcia’s official Idaho

Certificate of Death confirms that the cause of death was traumatic subdural

hematoma from an unwitnessed ground level fall occurring outside the bathroom.

                                 MEDICAL NEGLIGENCE

      10.    Plaintiffs hereby incorporate and re-allege herein all previous

paragraphs of this Complaint.

      11.    The Boise VA Medical Center, and its employees and agents, as alleged

above, violated the applicable standards of care, and were thereby negligent and

reckless. Mr. Garcia was a confirmed high fall risk patient who was known to

overestimate his abilities and forget his limitations. The providers failed, without

limitation, in leaving the patient, deceased veteran Charles J. Garcia, unattended

during toileting, alone in the room, despite physical risks (high fall risk, impaired

gait, mobility concerns, potential medication side effects, orthostatic hypotension),

as well as mental status (overestimates/forgets limitations, etc.) requiring

attendance, and despite a documented status of “high risk for falls,” thereby

allowing him to fall, suffer a severe, traumatic head injury with fatal brain bleed

(subdural hemorrhage), leading directly and proximately to his death.

      12.    Additionally, the Boise VA Medical Center was negligent and reckless

to the extent that it, as to the issues above: failed to train relevant employees; failed


COMPLAINT AND DEMAND FOR JURY TRIAL - 5
            Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 6 of 8




to have or follow proper policies and procedures; failed to have adequate staffing;

and/or failed to have adequate staff supervision.

       13.     The medical negligence and reckless misconduct on the part of the

Boise VA Medical Center and its employees in failing to meet the applicable

standards of healthcare practice was a direct and proximate cause of, and a

substantial factor in causing, injury and damages suffered by Plaintiffs, including,

without limitation, the wrongful death of Charles J. Garcia, husband and father.

The Plaintiffs also now live with negligently inflicted emotion distress, including

living with the knowledge of the gruesome circumstances leading to their loved

one’s death, with his being found face down in his room with a severe head injury

incident to something as routine as bathroom use, which is exacerbated by the fact

that it was completely unnecessary and preventable; Plaintiffs understandably have

suffered commensurate physical symptoms such as loss of sleep, headaches,

irritability, fatigue, and loss of appetite.

       14.     As such, Plaintiffs are entitled to, and seek in this case, an award of

money damages for all allowable general and special damages, in an amount to be

proven at trial, including for wrongful death and negligent infliction of emotional

distress.

                           DEMAND FOR ATTORNEY FEES

       15.     Plaintiffs hereby incorporate and re-allege herein all previous

paragraphs of this Complaint.




COMPLAINT AND DEMAND FOR JURY TRIAL - 6
           Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 7 of 8




      16.     As a result of the Defendants’ conduct complained of herein, the

Plaintiffs have been required to retain the services of legal counsel to represent

their interests in this matter. Pursuant to Idaho Code §12-121, Rule 54 of the

Federal Rules of Civil Procedure, and all other applicable laws, the Defendants are

liable to the Plaintiffs for their reasonable attorney fees and litigation costs.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for judgment against the Defendants as

follows:

      a.      A monetary sum to compensate them for all allowable general

damages, including, but not limited to wrongful death damages for loss of comfort,

society and relationship, mental pain and suffering, as well as general damages for

negligently inflicted emotional distress, and loss of enjoyment of life, all in an

amount to be determined at trial;

      b.      A sum adequate to compensate them for their wrongful death related

special damages consisting of, but not necessarily limited to, loss of income (past

and future) and all related, recoverable pre-death medical expenses, funeral costs

and incidental expenses relative to the pre-death medical treatment and wrongful

death of Mr. Garcia, all in an amount unknown to the Plaintiffs at this time but

which sum shall be more readily ascertained at the trial of this matter;

      c.      Prejudgment interest to the Plaintiffs;

      d.      Plaintiffs’ reasonable attorney fees and costs incurred in the

prosecution of this action, or $10,000 should this matter proceed by default; and


COMPLAINT AND DEMAND FOR JURY TRIAL - 7
           Case 1:20-cv-00305-REB Document 1 Filed 06/16/20 Page 8 of 8




      e.      Such other and further relief as this Court deems just and equitable.


      DATED this 16th day of June, 2020.

                                                       MAHONEY LAW, PLLC

                                                  By____________/S/_________________

                                                       PATRICK E. MAHONEY
                                                       Attorney for the Plaintiffs


                             DEMAND FOR JURY TRIAL

      Although the Plaintiffs recognize that this is an F.T.C.A. case, out of an

abundance of caution, pursuant to F.R.C.P. 38, Plaintiffs hereby demand a trial by a

jury on all issues properly tried to a jury, if any, in the above-entitled matter.

      DATED this 16th day of June, 2020.

                                                       MAHONEY LAW, PLLC

                                                  By____________/S/_________________

                                                       PATRICK E. MAHONEY
                                                       Attorney for the Plaintiffs




COMPLAINT AND DEMAND FOR JURY TRIAL - 8
